Fourth Court of Appeals
                                 San Antonio, Texas
                                      JUDGMENT
                                    No. 04-14-00650-CV

                    Michael A. CERNY and Myra L. Cerny, Individually,
                     and as Next Friends of Cameron A. Cerny, a Child,
                                         Appellants

                                              v.

               MARATHON OIL CORPORATION, Marathon Oil EF LLC,
                   and Plains Exploration & Producing Company,
                                     Appellees

                 From the 218th Judicial District Court, Karnes County, Texas
                             Trial Court No. 13-05-00118-CVK
                           Honorable Stella Saxon, Judge Presiding

   BEFORE CHIEF JUSTICE MARION, JUSTICE MARTINEZ, AND JUSTICE CHAPA

     In accordance with this court’s opinion of this date, the trial court’s judgment is
AFFIRMED. It is ORDERED that the appellees recover their costs of appeal from the appellants.

       SIGNED October 7, 2015.


                                               _____________________________
                                               Rebeca C. Martinez, Justice